Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 09, 2021

The Court of Appeals hereby passes the following order:

A21A1471. CHARLES C. BLACK v. PRESTON J. DIXON.

      In 2006, plaintiffs Preston J. Dixon and Loudoun Sales Division, LLC filed suit
against Loudoun Communications Inc. and Edward Poorman. The plaintiffs were
represented by attorney Charles C. Black. The trial court ultimately entered summary
judgment in favor of the defendants, and we affirmed the judgment in a Rule 36
opinion. See Case No. A08A1393 (Nov. 4, 2008). The plaintiffs thereafter
propounded post-judgment discovery to the defendants and Black. After Black
objected, the plaintiffs filed a motion to compel and for sanctions. On February 8,
2021, the trial court entered an order compelling Black to respond to the discovery
request and awarding attorney fees. Black filed this direct appeal.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.”
Where post-judgment discovery proceedings remain pending in the trial court, the
case is not final. Cornelius v. Finley, 204 Ga. App. 299, 300-301 (418 SE2d 815)
(1992) (an order compelling post-judgment discovery “is not final in the sense of
being dispositive of the case, as contemplated by OCGA § 5-6-34 (a) (1),” where
disputed discovery remains unanswered). Consequently, Black was required to use
the interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to seek appellate review of the February 8 order. See
OCGA § 5-6-34 (b); Dial v. Bent Tree Nat. Bank, 215 Ga. App. 620, 621 (451 SE2d
533) (1994); Cornelius, 204 Ga. App. at 301. His failure to do so deprives us of
jurisdiction over this direct appeal. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d
213) (1996).
      For these reasons, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/09/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.